Slip Op. 15-97

                  UNITED STATES COURT OF INTERNATIONAL TRADE

ASIA SOURCING CORPORATION,

                        Plaintiff,

             v.                                        Before: Leo M. Gordon, Judge
UNITED STATES,
                                                       Court No. 13-00161
                        Defendant.

                                     JUDGMENT

      Before the court is the U.S. Department of Commerce’s Final Results of

Redetermination Pursuant to Court Remand (Aug. 20, 2015), ECF No. 54 (“Remand

Results”). There being no challenge to the Remand Results, it is hereby

      ORDERED that the Remand Results are sustained.



                                                         /s/ Leo M. Gordon
                                                       Judge Leo M. Gordon



Dated: August 27, 2015
       New York, New York